Motion Granted and Order filed July 10, 2018.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00576-CV
                                   ____________

 ROB ROY HOMEOWNERS ASSOCIATION, INC., TRENNIS L. JONES,
 GROVA L. JONES, DAMON A. DAVIS, AMY E. DAVIS, ZULFIQAR M.
           SALAM, AND EDWARD NEUSEL, Appellants

                                        V.

     BRANDYWINE ACQUISITION PARTNERS, LP, G5 TEXAS
DEVELOPMENT LLC, JIM GALLEGOS, AND 360 DEVELOPMENT LLC,
                        Appellees


                    On Appeal from the 98th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-GN-14-000229

                                     ORDER
      The court abated this appeal on April 16, 2018 to allow the parties to engage
in settlement discussions. On July 2, 2018, the parties filed a joint motion to stay
the appeal and extend the abatement period to allow the parties to finalize their
agreement. The motion is granted. Accordingly, we issue the following order.
      The court’s abatement order issued April 16, 2018 is extended until August
1, 2018. The appeal will be reinstated on this court’s active docket at that time, or
when the parties file a motion to dismiss the appeal or other dispositive motion.
The court will also consider an appropriate motion to reinstate the appeal filed by
either party, or the court may reinstate the appeal on its own motion.

                                  PER CURIAM

Panel consists of Justices Busby, Brown, and Jewell.